| t COOKS, J.,
dissents.
I disagree with the majority’s position that “the code has no provision for a situation where untimely motions are pending when a party requests an appeal and the trial court erroneously denies the appeal.” The mover’s are not without options. In this case, the mover’s could have informed the trial judge that the delays for filing the new trial motion had elapsed and/or applied for writs with this court advising us of the trial judge’s failure and the appeal would have been timely perfected. Instead, they opted to do nothing despite the existence of clear procedural law in their favor; and, now insist that all blame ought to be shouldered by the trial judge. I believe it ought to be shared; and, for this reason I am unwilling to declare that the error is not imputable to Lafleur and the Town of Cottonport.